Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1, 5-7, 9-11, 15-17, 19, and 20, filed January 26, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “receive a selection of a second tab of the second level of tabs; in response to receiving the selection of the second tab, add a drop down menu to the user interface based on the second tab, wherein the drop down menu comprises a plurality of options; receive a selection of an option of the plurality of options of the drop down menu; provide, within the user interface, a first list of a plurality of data fields included in the database, wherein the first list is one of a plurality of available lists, and the first list is selected from the plurality of available lists based on the first tab, the second tab, and the option,” as set forth in claims.
The closest prior art of record, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, new cited prior art, Daniel et al., discloses a graphical query interface comprising multiple tabs (page 5, [0064]).  However, Daniel does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152